PER CURIAM:
Until November 1970 the container vessel Floridian was operated by South American Caribbean Lines (SACAL) on runs between Miami, Florida and San Juan, Puerto Rico. The ship’s master and three mates were represented by petitioner International Organization of Masters, Mates and Pilots (MM&P). Engineering officers were represented by Marine Engineers Beneficial Association (MEBA) and unlicensed seamen by the Seafarers International Union (SIU). SACAL went bankrupt in November 1970 and the Floridian was decommissioned and put under Government supervision in Norfolk, Virginia. In March 1971 a new company, Marine & Marketing International Corporation (the company), was formed for the purpose of recommencing operations.
Instead of filling the Floridian’s crew through the same unions whose members had previously serviced the vessel, the company signed a prehire agreement with MEBA covering all licensed deck officers and engineers. The motive behind this change was apparently not any dissatisfaction with the performance of the former MM&P deck officers. Rather, the new arrangement was financially beneficial to the company as MEBA agreed to elimination of one engineering job and SIU, which continued as representative of the unlicensed seamen, agreed to elimination of three seaman’s jobs. This arrangement, combined with certain changes in the wage structure effected by the shift to MEBA, evidently saved the company about $100,000 per year.
Pursuant to the prehire agreement, a new master and three new mates, all MEBA members, were hired and reported at Norfolk to prepare the Floridian for its first sailing. While the vessel was still at Norfolk, a representative of MM&P contacted the company’s president, Eduardo Garcia, and asked when he was going to order officers for the vessel. Garcia thereupon informed the MM&P representative that the company already had made arrangements with MEBA for officers. The MM&P representative, according to Garcia, said the company was “making a big mistake” and, since MM&P was now affiliated with the International Longshoremen’s Association,1 there could be “some serious consequences.” Garcia later met with the president of MM&P, who said the officer jobs belonged to MM&P by tradition as MM&P officers had manned the Floridian since it was first constructed. The MM&P president also told Garcia that he would rather see the vessel laid up than be operated by MEBA.
Despite these threats, the Floridian set sail from Norfolk to Miami to take on cargo for its first voyage under new management. At the pier in Miami the former captain and two former mates, all members of MM&P, picketed the vessel. The picket signs indicated that MM&P was affiliated with the International Longshoremen’s Association (ILA), and members of a Miami local of ILA, not charged herein, observed the picket line and refused to load the ship. *13The company obtained a temporary restraining order in state court, the ship was loaded, and it set sail for San Juan. When the ship arrived there the same officers who had picketed in Miami appeared again, carrying the same picket signs except that they were now written in Spanish. Members of petitioner Local 1740, Union de Trabajadores de Muelles y Ramas Anexas, ILA, on instructions from their union, refused to cross the picket line. The vessel remained unloaded for six weeks until an injunction stopped the picketing.
The Board found that MM&P and Local 1740 committed an unfair labor practice under Section 8(b)(1)(B) of the National Labor Relations Act, 29 U.S.C. § 158(b)(1)(B) (1970), which provides: “It shall be an unfair labor practice for a labor organization or its agents * * * to restrain or coerce * * * an employer in the selection of his representatives for the purposes of collective bargaining or the adjustment of grievances.” We decline petitioners’ invitation to set aside that finding.
I
It is conceded by all parties that MM&P’s actions come within the literal purview of the statutory language.- The admitted purpose of the picketing was to pressure the company to break its contract with MEBA, fire the new MEBA master and mates, and rehire the former MM&P master and mates. The Board was obviously correct in concluding that the master and mates are representatives of the employer for the adjustment of grievances. Therefore, under the statutory language the picketing was intended to coerce the employer in the selection of his grievance adjusting representatives.
Petitioners argue, however, that when Congress enacted Section 14(a) of the Act, 29 U.S.C. § 164(a) (1970), and thereby deprived supervisors (including grievance adjusters 2) of the protections of the Act, Congress intended to allow supervisors to resort to self-help to protect their interests, as they concededly did here. On this approach Section 8(b)(1)(B) would be inapplicable to the picketing here, provided petitioners are not a labor union protected by the Act and therefore subject to its restrictions. The legislative history may well be read as evidencing a congressional purpose to permit supervisors to resort to self-help. See, e. g., 1 Legislative History of the Labor Management Relations Act, 1947, 613 (1948); Cox, Some Aspects of the Labor Management Relations Act, 1947, 61 Harv.L.Rev. 1, 4-5 (1947). Section 8(b), by its terms, applies only to “a labor organization or its agents * * A union composed solely of supervisors is not a “labor organization” as that term is defined in the Act. See 29 U.S. C. § 152(5) (1970). It has no statutory “employees.” See 29 U.S.C. § 152(3). Such a union, therefore, cannot commit an unfair labor practice under any of the subsections of Section 8(b), including Section 8(b)(1)(B).
The main difficulty with MM&P’s position in the present case is that it admittedly is a “labor organization” under the Act. Indeed, our own court has recently held that, because MM&P has certain locals containing statutory “employees,” it constitutes a “labor organization” subject to the restrictions of Section 8(b). See Int. Org. of Masters, Mates & Pilots v. N.L.R.B., 122 U.S. App.D.C. 74, 80, 351 F.2d 771, 777 (1965).
Nor do we think it significant that in this particular instance MM&P’s efforts were directed on behalf of workers all of whom were supervisors. As Judge Friendly has said, it may be that exempting unions composed solely of supervisors from Section 8(b) was considered by Congress as a “quid pro quo” for having deprived them of the protections of the Act.
*14“But the legislative history is far from being so definite or persuasive as to justify our reading the Act, in a manner opposed to its plain language, so as to permit a union in which ‘employees participate’ to engage in acts branded as unfair labor practices by § 8(b) simply because the workers on whose behalf the union was acting are all supervisors.”
National Marine Engineers Beneficial Ass’n v. NLRB, 2 Cir., 274 F.2d 167, 173 (1960).
At first glance it might seem that this interpretation of the Act produces a rather arbitrary result, since the participation of “employees” in MM&P here has no real relevance to the facts of the present case. But under the Act this interpretation works in favor of MM&P as well as against it. Because it is a “labor organization” MM&P obtains certain statutory protections. For example, Section 8(a)(2), 29 U.S.C. § 158(a)(2), makes it an unfair labor practice for an employer “to dominate or interfere with the formation or administration of any labor organization or contribute financial or other support to it * * (Emphasis added.) Similarly, Section 8(a)(3), 29 U.S.C. § 158(a)(3), makes it an unfair labor practice for an employer “by discrimination in regard to hire or tenure of employment or any term or condition of employment to encourage or discourage membership in any labor organization * * (Emphasis added.) MM&P would forfeit the protections of these provisions were it a union composed solely of supervisors and hence not a “labor organization.”
Therefore, even though we agree with the general proposition that Congress intended to permit supervisors to resort to self-help, a supervisors’ union cannot have it both ways. If it allows statutory “employees” to participate, it becomes a “labor organization” entitled to the protections given such organizations and subject to the restrictions imposed by Section 8(b) on such organizations. If it does not allow any “employees” to participate, it is freed of any responsibilities under Section 8(b) at the price of forfeiting the protections of Section 8(a).
II
Petitioners next contend that, even if they are subject to its restrictions, Section 8(b)(1)(B) was never intended to reach the picketing that took place here. They argue that Section 8(b)(1)(B), so far as it pertains to grievance adjusters, is concerned solely with attempts by a labor organization to change the person utilized by the employer to adjust the grievances of members of that same organization. For example, there would be an unfair labor practice under Section 8(b)(1)(B) here if SIU attempted to coerce the selection of the master and mates since the unlicensed seamen represented by SIU have their grievances adjusted by the master and mates.
We have examined the legislative history with care, and there is some evidence that Congress’ primary concern was with situations falling within petitioner’s interpretation of the Act. See 2 Legislative History, supra, at 1012, 1077. But we have found nothing showing that Congress intended not to reach conduct of the sort that took place in this case — conduct which all parties agree comes within the statute’s literal scope. If anything, Congress simply did not address itself to the specific problem that has arisen here, probably because it assumed that supervisors wanting to engage in this kind of picketing would avail themselves of the opportunity not to be classified as a “labor organization” and thus be free of all the restraints of Section 8(b).
While we are aware that labor legislation does not readily adapt itself to the “plain meaning” school of jurisprudence, see, e. g., National Woodwork Manufacturers Assn v. NLRB, 386 U.S. 612, 619, 87 S.Ct. 1250, 18 L.Ed.2d 357 (1967), we believe several factors militate against judicially creating an exception that would immunize MM&P’s conduct here. First, petitioners concede in *15their brief that if the company’s desire to deal with MEBA rather than MM&P was based on a valid Section 8(b)(1) (B) interest, i. e., the company’s interest in the supervisory skills, qualifications or loyalties of the members of the respective unions, rather than upon financial considerations, then its decision to choose one union over the other should properly be free from coercion under the statute. This would mean that in each case where a labor organization such as MM&P or MEBA sought to put its men on a vessel presently staffed with officers of the other, the legality of their picketing would depend on the employer’s reasons for ultimately choosing one union rather than the other. We doubt that Congress intended any such post hoc inquiry into the employer’s motives where the union’s action is directly and inherently destructive of a right guaranteed in the statute —the right to be free from coercion in the selection of grievance adjusters. The coercive nature of MM&P’s picketing, especially in light of MM&P's successful efforts to capitalize on its affiliation with ILA, precludes resting the legality of MM&P’s picketing on an open-ended inquiry into the company’s “real purpose” in choosing MEBA over MM&P. The company has an interest in being free from coercion from labor organizations in the selection of its grievance adjusters, no matter what its reasons for choosing one union over the other.3
In addition, the exception urged upon us by petitioners might well create inequitable results with respect to ensuring that all unions interested in representing the master and mates had equal resort to self-help. Suppose, for example, that MM&P’s picketing had been successful at the outset, and that the company had fired the MEBA master and mates and rehired the former MM&P master and mates. One would expect that it would then be MEBA’s turn to resort to self-help and picket the vessel. But under petitioners’ interpretation of the statute MEBA might well be precluded from resorting to self-help. MEBA, which like MM&P is a “labor organization” subject to the restrictions of Section 8(b),4 already represents the engineers on the Floridian, and the Board might conclude that the captain serves in some respects as a grievance adjuster for the engineers. MEBA’s picketing to regain the master’s position would then fall within Section 8(b)(l)(B)’s prohibitions, even under the interpretation put forth by MM&P, since MEBA would be seeking to change the person utilized by the employer to adjust the grievances of MEBA members. The inequities of this situation are obvious.
Given these factors, we think that in this - area it is better to stick with the lines drawn by Congress rather than create case-by-case exceptions. Such exceptions, though conceived in an attempt to pursue congressional purposes, might well bring results which are unworkable or inequitable in practice. Congress gave MM&P the right to ignore Section 8(b) if it gives up the status of a “labor organization.” Given MM&P’s refusal to take advantage of that opportunity, there is little this *16court can or should do to limit the scope of Section 8(b) as applied to petitioners.
Ill
Finally, with respect to Local 1740, there was substantial evidence before the Board to support the conclusion that it engaged in joint, concerted action with MM&P, and that Local 1740 members did not simply honor a picket line at their place of work. At the time of the events herein, MM&P was in the process of merging with ILA. Not only was this affiliation spelled out in the picket signs carried by MM&P members, but an ILA agent had warned the company’s president that the local would support MM&P in the dispute, under direction from ILA’s New York headquarters.
Accordingly, the petition for enforcement is granted and the petition for review is denied.
So ordered.

. In fact, on March 31, 1971 MM&P and ILA announced that the Executive Board of ILA had decided to issue a charter of affiliation to MM&P. At the time of the trial examiner’s hearing herein a ratification ballot aimed at approval of the Executive Board’s resolution was being processed but had not yet been completed. *13grievances * * 29 U.S.C. § 152(11) (1970).


. “The term ‘supervisor’ means any individual having authority, in the interest of the employer, * * * to adjust [employee]


. Nothing to the contrary is implied in Hanna Mining Co. v. District 2, Marine Engineers Beneficial Assn, 382 U.S. 181, 86 S.Ct. 327, 15 L.Ed.2d 254 (1965). There MEBA picketed a vessel, claiming that the employer unfairly refused to recognize the union as the bargaining representative of the vessel’s engineers. The Supreme Court held that state court jurisdiction to enjoin the picketing was not preempted by federal law as the conduct was not arguably prohibited by Section 8(b). While this may constitute an implicit holding that the picketing there did not violate § 8(b)(1)(B), an obvious difference distinguishes the Hanna picketing from that which took place in the instant case. In Hanna the picketing was not directed at having certain engineers fired and replaced, as was the case here, but rather at having MEBA recognized as the bargaining representative of then employed engineers, a majority of whom allegedly desired MEBA as their representative.


. See National Marine Engineers Beneficial Assn v. NLRB, 2 Cir., 274 F.2d 167 (1960).